      Case: 1:20-cv-00194-NBB-JMV Doc #: 17 Filed: 02/12/21 1 of 1 PageID #: 43




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

MATTHEW WILLIAMS                                                                            PLAINTIFF

v.                                                                          No. 1:20CV194-NBB-JMV

LEE COUNTY                                                                                DEFENDANT


                      ORDER DENYING APPOINTMENT OF COUNSEL

        Pro se plaintiff requests appointment of counsel to represent him in this action brought under

42 U.S.C. § 1983. There is no automatic right to counsel in a § 1983 case. Wright v. Dallas County

Sheriff’s Department, 660 F.2d 623, 625-26 (5th Cir. 1981); Cupit v. Jones, 835 F.2d 82, 86 (5th Cir.

1987). Unless there are “exceptional circumstances,” a district court is not required to appoint

counsel to represent indigent plaintiffs in a civil action. Branch v. Cole, 686 F.2d 264, 266 (5th Cir.

1982). See also, Feist v. Jefferson County Commissioners Court, 778 F.2d 250, 253 (5th Cir. 1985).

In this case, however, the court has yet to conduct a hearing pursuant to Spears v. McCotter, 766 F.2d

179 (5th Cir. 1985), at which the plaintiff will have an opportunity to expound upon his claims. The

instant motion is premature, and it should be denied. After observing plaintiff at a Spears hearing, if

the court determines that counsel should be appointed it will do so sua sponte. It is, therefore,

        ORDERED:

That plaintiff’s motion for appointment of counsel is DENIED.

        This, the 12th day of February, 2021.


                                                         /s/ Jane M. Virden
                                                         UNITED STATES MAGISTRATE JUDGE
